DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
  Claim 11 is objected to because “the wall” on lines 4-5 lacks antecedent basis.  For the purposes of examination, this limitation is interpreted as “the wall portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esenwein et al. [Esenwein hereinafter, US 2013/0161166].
In regard to claim 11, Esenwein discloses [in Figs. 1-3] a power tool [12a], comprising: a tool housing [40a] including4Application Serial No.: 17/223728 Attorney Docket No.: R395406 (1576-2612H)a wall portion [wall of 46a], the wall portion including a switch opening [opening in 46a that accommodates 16a] that is defined by a wall edge that extends between an outer surface of the wall portion and an inner surface of the wall portion, a motor [44a] disposed in the tool housing [40a]; a power supply [par. 0032] that is connected to the motor [44a] via an electrical circuit, the electrical circuit disposed in the tool housing [40a]; an electrical switch [18a] disposed in the electrical circuit, the electrical switch [18a] including a switch body [pointed to at 18a, Fig. 2] and a switch contact [72a] that protrudes from the switch body, the switch contact [72a] being movable relative to the switch body between a first switch position in which the electrical circuit is open and current is prevented from flowing from the power supply to the motor [44a], and a second switch position in which the electrical circuit is closed and current flows from the power supply to the motor [44a], and a switch actuator [16a] that is disposed in the tool housing [40a] so as to be accessible to a user of the tool via the switch opening, wherein the switch actuator [16a] is configured a) so that when the switch actuator [16a] is operated, a position of the electrical switch [18a] is changed between the first and second switch positions, and b) to damp transmission of tool vibration to the tool housing [via 26a].

Allowable Subject Matter
Claims 1-7, 9, 10 and 12-19 remain allowed.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. In regard to claim 11, Applicant argues that “Esenwein fails to disclose a power tool which “the switch actuator is configured…to damp transmission of tool vibration to the housing” as recited in claim 11.”  The Examiner disagrees.  Esenwein discloses [in Par. 0039] that spring [26a] can be supported on the switch actuator [16a].  Esenwein further discloses [in Par. 0038] that the switch actuator [16a] includes element [24a] which is arranged with a spring bias.  These elements [26a, 24a] provided with the switch actuator enables the switch actuator to be “configured to” damp transmission of tool vibration to the tool housing as recited in claim 11.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833